           Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 1 of 9                      FILED
                                                                                     2020 Jul-17 PM 04:09
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JEROME D. MCMATH,                   )
                                    )
     Plaintiff,                     )
                                    )    CIVIL ACTION NO.:
v.                                  )    ____________________
                                    )
MEDICAL TRANSPORT OF                )
ALABAMA LLC,                        )
                                    )    JURY TRIAL DEMANDED
     Defendant.                     )
__________________________________________________________________

                COLLECTIVE ACTION COMPLAINT
__________________________________________________________________

      Plaintiff Jerome McMath states the following on behalf of himself and all

similarly situated others, pursuant to § 216(b) of the Fair Labor Standards Act of

1938 (“FLSA”).

                            JURISDICTION & VENUE

      1.      This Court has jurisdiction over Plaintiff’s federal claims because they

are brought pursuant to § 216(b) of the FLSA.

      2.      Federal question subject matter jurisdiction exists pursuant to 28 U.S.C.

§ 1331.

      3.      Venue lies in the Northern District of Alabama pursuant to 28 U.S.C. §

1391. A substantial part of the events giving rise to Plaintiff’s claims occurred in this



                                           1
            Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 2 of 9



district, Plaintiffs reside in this district, and Defendant regularly conducts business

in this district.

                                         PARTIES

       4.      Plaintiff, Jerome D. McMath (“McMath”) is an individual over the age

of nineteen. McMath is a resident of Jefferson County, Alabama and was an

employee within the contemplation of 29 U.S.C. § 203(e)(1). McMath performed

work for Defendant within the counties that comprise the Northern District of

Alabama.

       5.      Defendant, Medical Transport of Alabama LLC (“MTA”) is a foreign

limited liability company. At all times relevant to this Complaint, MTA was, and is,

doing business in Jefferson County Alabama, within the Northern District of

Alabama. MTA is an enterprise engaged in commerce within the meaning of 29

U.S.C. 203(r) and (s).

                             STATEMENT OF FACTS

       6.      McMath began his employment with MTA in August 2013.

       7.      McMath worked as a non-emergent patient driver and transported

patients to and from medical appointments.

       8.      McMath worked part time for MTA and worked less than forty (40)

hours each week. McMath held a second job to supplement his income.

       9.      McMath’s starting pay rate was $8.50 per hour. MTA’s policy was to


                                          2
        Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 3 of 9



give employees an additional fifty cents per hour after they had been employed for

ninety days. After McMath was employed by MTA for ninety days, his pay rate was

increased to $9.00 per hour.

      10.    In the Summer of 2019, McMath complained of race discrimination and

pay disparity. After he complained, McMath was given an additional twenty-five

cents per hour, raising his hourly wage to $9.25.

      11.    MTA does not maintain a schedule informing drivers when they should

arrive at work. To receive their work assignments, drivers must call an MTA

dispatcher the evening before they report to work to receive their work hours and

assignment for the following day.

      12.    MTA’s list of “Drivers Responsibilities” states, “Drivers are to contact

dispatch each night for a schedule between 5:45 and 6:15. If you do not you will be

considered a no show.”

      13.    When an MTA driver reports for work, they must complete numerous

job duties before they are allowed to clock in.

      14.    MTA requires that drivers inspect the vehicles they will be driving for

mechanical and other problems. If a driver discovers a problem with the vehicle,

they must remedy the problem before clocking in.

      15.    After a driver performs this inspection, they must complete an

electronic checklist form inside the vehicle and note any problems with the vehicle


                                          3
        Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 4 of 9



and the actions they took to remedy problems with the vehicle. MTA’s electronic

checklist contains twenty-three (23) line items that drivers must check and mark as

“normal.”

      16.    A driver is only allowed to clock in after they have performed this

vehicle inspection and completed the electronic checklist.

      17.    These daily vehicle inspections typically last around ten (10) minutes.

However, if there is a problem with the vehicle, drivers may spend up to twenty (20)

minutes remedying the problem.

      18.    MTA requires that drivers diligently perform these vehicle inspections

for the safety of the driver and the patient. Employees can be terminated for failing

to properly perform these inspections and complete the electronic checklists.

      19.    MTA’s list of “Drivers Responsibilities” requires drivers to, “Perform

pre-trip inspection of entire van each morning” and “Post trip inspection when they

are finished.”

      20.    Drivers are not paid for these required, daily vehicle inspections.

      21.    As an MTA driver, McMath was required to perform daily vehicle

inspections, fix mechanical problems and complete the electronic checklists without

clocking in and receiving wages.

      22.    During his employment with MTA, McMath’s work schedule varied

greatly. Some days, McMath worked only 4-5 hours. Other days, McMath worked


                                          4
        Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 5 of 9



up to 14 hour shifts.

      23.    MTA does not allow drivers to take lunch or personal breaks. MTA

does not allow drivers to eat or drink in the MTA vehicles; therefore, drivers are

forced to work up to 14 hour shifts with no breaks, food, or drinks.

      24.    McMath was often required to work up to 14 hour shifts with no lunch

or personal breaks.

      25.    During his employment with MTA, McMath would sometimes be

asked to stop his company vehicle and wait until a patient was ready to be picked

up.

      26.    The MTA dispatcher would call McMath and instruct him to stop his

vehicle and clock out. McMath was required to stay with the MTA vehicle and to

wait by his phone for the dispatcher’s call regarding his next assignment.

      27.    The MTA “Drivers Responsibilities” states that if a driver is sitting still

they “need to notify dispatch every 15 minutes.”

      28.    McMath was required to perform activities specified by his employer,

including waiting with the company vehicle, without receiving wages.

      29.    McMath was terminated on January 28, 2020 for allegedly failing to

perform the safety inspection on his vehicle and properly complete the electronic

checklist.

      30.    McMath has suffered damages, including unpaid minimum wages, as a


                                           5
          Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 6 of 9



result of MTA’s violation of the FLSA.

                            COUNT ONE
          FAILURE TO PAY MINIMUM WAGES REQUIRED BY THE
                    FAIR LABOR STANDARDS ACT

      31.    Plaintiff incorporates by reference paragraphs 1–30 as if fully recited

herein.

      32.    The FLSA requires that covered employees be compensated for every

hour worked in a workweek. See 29 U.S.C. § 206(a)-(b).

      33.    McMath and all others similarly situtated are covered employees

entitled to the FLSA’s protections.

      34.     MTA is a covered employer required to comply with the FLSA’s

mandates. MTA is engaged in interstate commerce for the purposes of the Fair Labor

Standards Act.

      35.    Under the FLSA, the compensable workday begins with the employee’s

first compensable act and ends with the employee’s last compensable act. Everything

in between is compensable. See, e.g., IBP, Inc. v. Alvarez, 546 U.S. 21 (2005);

DeAsensio v. Tyson Foods, Inc., 500 F.3d 361 (3d Cir. 2007); Gatewood v. Koch

Foods of Mississippi, LLC, 569 F. Supp. 687, 692 (S.D. Miss. 2008); U.S.

Department of Labor Wage and Hour Advisory Memorandum 2006-2, at p. 2 (May

31, 2006).

      36.    MTA has violated the FLSA by failing to compensate McMath and


                                         6
        Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 7 of 9



similarly situated others for the required, daily vehicle inspections, vehicle

maintenance, electronic checklist completion, and time spent waiting with the

company vehicle for the next assignment.

      37.    In violating the FLSA, MTA acted willfully and with reckless disregard

of clearly applicable FLSA provisions.

      38.    There are numerous similarly situated employees and former

employees of MTA who have been improperly compensated in violation of the

FLSA, and who would benefit from the issuance of Court-Supervised Notice of the

present lawsuit and the opportunity to join the present lawsuit. Those similarly

situated employees are known to MTA and are readily identifiable and locatable

through MTA’s records.

      39.     Defendant has further engaged in a widespread pattern and practice of

violating the provisions of the FLSA by failing to pay Plaintiff and all similarly

situated employees and former employees in accordance with §206 of the FLSA.

      40.    McMath seeks declaratory and injunctive relief, award of unpaid

wages, back pay, interest, nominal, compensatory and punitive damages, costs,

attorneys’ fees, and any and all such other relief the trier of fact may assess for

himself and all similarly situated others.

WHEREFORE, Plaintiff, on behalf of similarly situated others, respectfully

requests the following relief:


                                             7
            Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 8 of 9



      A.       At the earliest possible time, Plaintiff be allowed to give notice, or that

the Court issue such Notice, to all Defendant’s employees in all locations during the

three years immediately preceding the filing of this suit, to all other potential

plaintiffs who may be similarly situated informing them that this action has been

filed, the nature of the action, and of their right to opt-into this lawsuit if they worked

overtime but were not paid compensation and benefits pursuant to 29 U.S.C.

§216(b);

       B.       Plaintiff, and all other potential plaintiffs, be awarded damages in the

amount of their respective unpaid compensation and benefits, plus an equal amount

of liquidated damages pursuant to 29 U.S.C. §216(b), and/or prejudgment interest;

       C.      Award Plaintiff and all other potential plaintiffs reasonable attorneys'

fees, including the costs and expenses of this action; and

       D.      Such other legal and equitable relief including, but not limited to, any

injunctive and/or declaratory relief, to which they may be entitled.

       E.      Enter an Order requiring Defendants to make Plaintiffs whole by

awarding them lost wages (plus interest), and liquidated damages; and

       F.      Plaintiff further demands a jury to try the issues when joined.

               PLAINTIFF DEMANDS TRIAL BY STRUCK JURY




                                             8
       Case 2:20-cv-01022-AMM Document 1 Filed 07/17/20 Page 9 of 9



                                         Respectfully submitted,

                                         /s/ Kenneth D. Haynes
                                         Kenneth D. Haynes
                                         Attorney for Plaintiff

 OF COUNSEL:
 HAYNES & HAYNES, P.C.
 1600 Woodmere Drive
 Birmingham, AL 35226
 Phone: (205) 879-0377
 Email: kdhaynes@haynes-haynes.com



PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL:

Medical Transport of Alabama
1927 11th Avenue North
Bessemer, AL 35020

PLAINTIFF’S ADDRESS:
Mr. Jerome McMath
c/o Kenneth Haynes
Haynes & Haynes, P.C.
1600 Woodmere Drive
Birmingham, AL 35226




                                     9
